


Exhibit 23.2

Picture 1 [swn-20181231x10kg6.jpg]

CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS







As independent petroleum engineers, we hereby consent to (a) the use of our
audit letter relating to the proved reserves of gas and oil of Southwestern
Energy Company, (b) the references to us as experts in Southwestern Energy
Company’s Annual Report on Form 10-K for the year ended December 31, 2018, and
(c) the incorporation by reference of our name and our audit letter into
Southwestern Energy Company’s previously filed Registration Statements on Form
S-8 (Nos. 333-03787, 333-03789, 333-64961, 333-96161, 333-42494, 333-69720,
333-100702, 333-101160, 333-110140, 333-121720, 333-125714, 333-184885,
333-188744, 333-209752, 333-211546, 333-219081 and 333-228629), and Form S-3
(No. 333-208074) that incorporate by reference such Form 10-K.







NETHERLAND, SEWELL & ASSOCIATES, INC.







By:  /s/ J. Carter Henson, Jr.


 

J. Carter Henson, Jr., P.E.

Senior Vice President







Houston, Texas

February 28, 2019





















